Citation Nr: 1706396	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a left hand and left little finger injury.

4.  Entitlement to service connection for a respiratory disorder manifested by shortness of breath and chest pain, also claimed as an undiagnosed illness, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1987 to July 1987 and from March 1988 to February 1992, including service in Saudi Arabia from October 1990 to March 1991.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.

In November 2012, September 2013, and December 2015, the Board remanded the case for additional development.  As will be discussed further below, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's remand directives as relevant to the Veteran's claims decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted in the Board's December 2015 remand, the issues of entitlement to service connection for a bilateral ankle disorder, as well as a request to reopen a claim for service connection for a bilateral knee disorder, were raised by the Veteran in an October 2013 statement.  These issues have still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issue of entitlement to service connection for respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.

3.  A left hand and/or left little finger disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include an in-service injury to the left arm.  



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for residuals of a left hand and left little finger injury have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by August 2007 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment and personnel records, Social Security Administration (SSA) records, and post-service VA and private treatment records, to include those from the New Orleans, Louisiana, VA Medical Center (VAMC), the Charleston, South Carolina, VAMC, Montgomery, Alabama, VAMC, Tuskegee VAMC, and Baptist Medical Center, have been obtained and considered. 

The Board notes that, at the April 2012 Board hearing, the Veteran testified that he had his hearing examined at the Tuskegee VAMC every year; however, all VA treatment records dated from February 1992 to the present have been obtained and do not include a record of such testing.  Furthermore, after a review of the file, the Board finds no reason to believe that any VA treatment records are missing, especially in light of the fact that the AOJ requested and obtained all of the Veteran's VA treatment records.  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.

With respect to his bilateral hearing loss, the Veteran was afforded VA examinations in May 2008 and June 2013, and an addendum was obtained in August 2013.  The Veteran was also afforded a VA examinations in April 2008, referable to his left hand and fingers  and in June 2013, referable to his hypertension and left hand and fingers.  The Board finds that the opinions are adequate to decide the issues as they are predicated on a review of the record, to include the Veteran's service treatment records (STRs), post-service medical records, and the Veteran's statements and other lay statements of record.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  .  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral hearing loss, hypertension, and residuals of a left hand and left little finger injury, the type and onset of symptoms, and his contention that his military service caused such disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Subsequent to such hearings, the Board remanded the case twice in order to obtain outstanding treatment records as well as etiological opinions.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, as it pertains to the Veteran's claims for service connection for bilateral hearing loss, hypertension, and residuals of a left hand and left little finger injury, the Board finds there has been substantial compliance with the Board's November 2012, September 2013, and December 2015 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In November 2012, the Board directed the AOJ to obtain the Veteran's complete service treatment records and updated VA treatment records from the Montgomery and Tuskegee VAMCs dated from February 1992 to the present.  The Board also directed the AOJ to afford the Veteran an examination so as to determine the nature and etiology of his claimed bilateral hearing loss, and, if the record so indicated, his hypertension and residuals of a left hand and left finger injury.  Thereafter, if the claims remained denied, they were to be readjudicated in a supplemental statement of the case (SSOC).

Thereafter, the AOJ obtained the Veteran's STRs and military personnel records in March 2013 and updated VA treatment records likewise were obtained.  The Veteran also was afforded VA examinations addressing the nature and etiology of his bilateral hearing loss, hypertension, and hands and fingers in June 2013, and an addendum was obtained in August 2013.  Thereafter, the claims were readjudicated in an August 2013 SSOC; however, such was returned as undeliverable.

The Board remanded the claims again in September 2013 to ascertain the Veteran's correct address and resend him a copy of the August 2013 SSOC.  Thereafter, the AOJ obtained the Veteran's address and resent the SSOC in December 2013.   

In December 2015, relevant to the claims decided herein, the Board remanded the case to obtain updated treatment records and SSA records after which the claims were to be readjudicated.  VA treatment records were obtained in January 2016, and SSA records were obtained in February 2016. The case was readjudicated in the May 2016 SSOC.

Thereafter, based on the foregoing, the Board finds that the AOJ has substantially complied with the  November 2012, September 2013, and December 2015 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In order to establish entitlement to service connection, there must be a finding of a current disability.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

In addition to the laws and regulations above, VA has specific regulations governing claims for service connection for hearing loss.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

The Veteran reports that he has bilateral hearing loss as a result of his service.  He testified that it is particularly difficult for him to ear out of his left ear.  However, the record shows that, at no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

In this regard, in a Report of Medical Examination in February 1987, the Veteran's hearing was tested, and puretone thresholds measured as follows:

February 1987
HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
15
5
5
LEFT
15
5
15
5
5

Again, in a Report of Medical Examination from March 1988, the Veteran's puretone thresholds were measured as follows:

February 1988
HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In September 1990, his hearing was tested again, and his puretone thresholds were measured as follows:





September 1990
HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
10

In November 1991, a few months after his separation from service, his hearing was tested again, and his puretone thresholds were measured as follows:

November 1991
HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
0
10
10

In connection with his claim for service connection, in May 2008, the Veteran was afforded a VA audiological examination.  His puretone thresholds measured as follows:

May 2008
HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
10
15
10
10
15

Speech recognition using the Maryland CNC word list was 96 percent bilaterally.  At the examination, the Veteran stated that he had experienced hearing loss for the last 16 or 17 years, i.e., since service.  During the examination, the Veteran noted his history of noise exposure from small arms fire, heavy artillery mortar and grenade fire, and tanks during service.  After service, the Veteran noted he was exposed to forklifts and warehouse noise during his work, to include at a steel plant, and, outside of work, to gas-powered weeders and leaf blowers.

The Veteran was again afforded a VA audiological examination in June 2013.  At the examination, puretone thresholds measured as follows:

June 2013
HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
15
15
5
15
20

Speech recognition using the Maryland CNC word list was again reported to be 96 percent bilaterally.  The Veteran described not being able to hear others unless he was looking at them.  Based on the results of the audiological testing, the examiner noted that the Veteran had normal hearing bilaterally.  An August 2013 addendum indicates that the claims file was reviewed and the examiner confirmed that the June 2013 examination showed normal hearing.

The Board notes that the Veteran testified that he has had his hearing checked regularly at the Tuskegee VAMC.  As noted above, all VA treatment records, including records from Tuskegee VAMC, have been obtained and associated with the claims file; however, there are no records, other than the examinations discussed above, which include audiological testing.

Based on the foregoing, the Board finds that the probative evidence of record fails to demonstrate a current diagnosis of a hearing loss disability at any point during the pendency of the claim.  Further, while the Board has considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that the Veteran's hearing acuity meets the definition of a hearing loss disability as defined by 38 C.F.R. § 3.385.  In fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect bilateral hearing loss as defined by VA regulations.

The Board has considered the Veteran's statements that he has experienced bilateral hearing loss during and since service.  However, as a lay person, he is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that meets the definition of a hearing disability under the governing laws and regulations, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes prior to or during the pendency of the claim.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Hypertension

For the purposes of establishing service connection, VA defines hypertension as diastolic blood pressure predominantly 90 mmHg or greater and isolated systolic hypertension as systolic blood pressure predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  VA does not recognize "pre-hypertension" as a disability for service connection purposes.  All blood pressure measurements are expressed below as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg).

The Veteran claims that he had problems with hypertension in 1990 during service.  He states that he took blood pressure medication during service and from 1995 until 2007.  He notes that, although he is no longer on blood pressure medication, he monitors his blood pressure at home twice per day.  

There is some ambiguity in the record as to whether the Veteran had a current diagnosis of hypertension.  As noted above, the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. McClain, supra.  Relevant to this inquiry are reports of a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability. Romanowsky, supra.

The Veteran filed his claim in July 2007.  VA treatment records dated in August 2007 note that he stopped taking Lisinopril to control his blood pressure.  Additionally, a November 2008 VA treatment record reflects a history of hypertension, stable without medication.  Therefore, the Board will accept that the Veteran has a current diagnosis of hypertension for the purposes of adjudicating this claim.

STRs are negative for any findings, treatment, or diagnoses referable to high blood pressure, to including courses of medication to lower blood pressure.  The Veteran's blood pressure was measured numerous times during service.  In June 1987, his blood pressure was 116/70, 100/56, and 140/80.  In July 1987, the Veteran's blood pressure was 142/72 and 122/80.  In April 1988, it was 110/70; in June 1988, it was 110/58; and, in October 1988, it was 120/68, 120/70, and 120/80.  In May 1989, the Veteran's blood pressure was 120/88 and 118/82.  In June 1989, it was 128/78 and, in November 1989, it was 102/88.

In 1990, the time during which the Veteran states he was given blood pressure medication, his blood pressure measured 120/84 in March, and 129/76, 131/79, and 133/82 in September.  In April 1991, the Veteran's blood pressure was 121/61; 104/52 in June 1991; 110/68 in July 1991; 100/58 and 116/82  in October 1991; and 120/80 and 110/70 in November 1991.  In 1992, his blood pressure was 120/76 and 120/80 in January.  In October 1994, the Veteran's blood pressure was 105/57. Another undated STR notes that the Veteran was 25 years old and had a blood pressure reading of 130/60.

In connection with the current claim, a VA examination addressing the nature and etiology of the Veteran's claimed hypertension was conducted in June 2013.  The examiner noted the Veteran's most recent blood pressure readings of 152/97 in April 2013, 121/77 in November 2012, and 115/71 in November 2012.  She concluded that the Veteran did not have a current hypertension disability meeting VA's definition.  However, she noted his past use of Lisinopril and a note from a November 2008 treatment record that the Veteran had a history of hypertension that was stable without medication. The Veteran confirmed that he was unsure when he was placed on medication, but that it was several years after his separation from service. 

Following a review of the record, an interview with the Veteran, and an examination, the examiner opined that it was less likely than not that the Veteran's hypertension was related to service.  In support of her opinion, the noted that the Veteran had no objective evidence of hypertension in the military as all of his blood pressure readings were normal.  Furthermore, the examiner found that there was no evidence of hypertension arising shortly after military service.  In this regard, while she acknowledged that the Veteran was vague in his timing, she clarified with him that he was started on blood pressure medications several years after his military service.  The examiner further stated that, even though the Veteran had been on blood pressure mediation in the past, he had been none for the past seven years without meeting the criteria for hypertension currently.   

The Board accords great probative weight to the VA opinion of record as it is predicated on a review of the record, to include the Veteran's STRs, post-service medical records, and the Veteran's statements and other lay statements of record.  The opinion proffered also considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

The VA examiner's opinion is further supported by evidence in the record.  In this regard, the Veteran's in-service blood pressure readings did not meet the criteria for hypertension.  Further, the Veteran stated to the VA examiner that he did not take blood pressure medication after service until 1995, and she opined that such did not arise shortly after military service.  Thus, the onset of the Veteran's hypertension was not within the one-year presumptive period. 

The Board acknowledges the Veteran's statement that he was placed on blood pressure medication during service.  However, there is no record of him receiving blood pressure medication in his STRs and no blood pressure readings which would meet VA's definition of a hypertension disability during service.  Further, he stated at the May 2013 examination that he first took blood pressure medication after service.

The Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, as to the specific issue in this case, i.e., the etiology of his hypertension, such falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to describe symptoms which support a later diagnosis).  In this regard, hypertension is not the type of condition that is readily amenable to lay diagnosis or opinion regarding the etiology.  Rather, specialized testing, i.e., repeat blood pressure measurements, are necessary to properly assess and diagnose hypertension.  Woehlaert, supra.  In the instant case, there is no indication that the Veteran is competent to address the nature or etiology of his hypertension as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating hypertension.  Accordingly, the lay evidence of record does not constitute competent evidence as to the nexus element and is of less probative value than the VA examiner's opinion.

Consequently, the Board finds that service connection for hypertensions is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Residuals of a Left Hand and Left Little Finger Injury

The Veteran seeks to establish service connection for residuals of a left hand and left little finger injury that occurred as a result of a tank hatch falling on his fingers and impacting his left 4th and 5th fingers.  He claims that his fourth finger has since healed, but that his pinky sustained ligament injuries and healed with a deformity. 

In connection with his claim, the Veteran submitted a picture of himself with a cast covering his left arm.  The Veteran's STRs note a left wrist injury as the result of a machine gun falling on his arm, but not the left hand or finger injury which the Veteran describes.

Records from 2005 from Baptist Health reveal treatment for an injury causing dislocation of the left pinky which occurred just prior to arrival.  The clinical impression recorded was left pink laceration, fracture, and contusion.  The pinky was placed in a splint.

At an April 2008 VA examination, the Veteran reported symptoms referable to the left hand and fingers, to include pain, limited motion, swelling, deformity, locking, weakness, and stiffness.  He stated that he experienced flare-ups during rainy or cold weather.  An x-ray was taken and compared to an x-ray from July 1997.  Comparison revealed interval hearing oblique fracture deformity of the distal shaft of the pinky bone and moderate subluxaton and osteroarthritis.  No nexus opinion was provided.

In June 2013, the Veteran was afforded another VA examination.  The examiner noted a healed traumatic fracture, resulting in less movement than normal, pain on movement, and deformity of the left pinky and ring fingers.  The examiner noted that the disorder was due to an old healed oblique fracture and the 1997 x-rays of record. 

The examiner then concluded that the injury was less likely than not related to service.  The examiner noted that the Veteran had been in a cast due to a left wrist injury during service.  The examiner stated that the 1997 x-ray could not be relied upon because the x-ray did not indicate which hand it depicts.  He also stated that the fractures, arthritis, and deformity of the pinky were not shown on the 1997 x-ray, but did appear on the April 2008 x-ray.

The Board accords great probative weight to the VA opinions of record, especially the June 2013 opinion, as they are predicated on a review of the record, to include the Veteran's STRs, post-service medical records, and the Veteran's statements and other lay statements of record.  The opinions proffered also considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  The VA examiners' opinions are further supported by evidence in the record reflecting that the Veteran injured his left finger or hand after service due to a work accident.  Supportive of the June 2013 examiner's note of the Veteran's in-service wrist (rather than hand or finger) injury, the picture the Veteran submitted in connection with the claim shows a cast covering his left wrist, but not the fingers on his left hand or much of his left hand.

Consideration has also been given to the Veteran's assertions that he has residuals of a left hand or left finger injury related to service.  Lay persons are competent to provide opinions on some medical issues.  Kahana, supra.  However, as to the specific issue in this case, i.e., the etiology of his residuals of a left hand or left finger injury, falls outside the realm of common knowledge of a lay person.  Jandreau, supra (laypersons are competent to describe symptoms which support a later diagnosis).  The residuals of such injury is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations, x-ray findings, and other specific findings are needed to properly assess and diagnose the residuals of an injury.  Woehlaert, supra.  In the instant case, there is no indication that the Veteran is competent to address the nature or etiology of his left hand and left little finger injury as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating disorders of the hands and fingers.  Accordingly, the lay evidence of record does not constitute competent evidence as to the nexus element and is of less probative value than the VA examiners' opinions.

Consequently, the Board finds that service connection for residuals of a left hand and left little finger injury is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a left hand and left little finger injury.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

 Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

Service connection for residuals of a left hand and left little finger injury is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a respiratory disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In this regard, it is necessary to obtain a new opinion as to the etiology of the Veteran's respiratory disorder, currently diagnosed as chronic obstructive pulmonary disease (COPD) and emphysema.  While the most recent opinion obtained in February 2016 is adequate to decide the matter as to whether his respiratory disorder is directly related to service, the Veteran has since argued that his respiratory disorder is caused or aggravated by his service-connected PTSD.  Specifically, the Veteran asserts that his PTSD caused him to smoke which, in turn, caused him to develop his current respiratory disorder.  Thus, as no examiner has provided a medical opinion as to service connection secondary to PTSD, it is necessary to remand for a new opinion.

Regarding the opinion to be obtained, the Board notes that, in a November 2016 Informal Hearing Presentation,  the Veteran's representative challenged the adequacy of the February 2016 opinion provided by the VA examiner, who was said to be a family medicine specialist and indicated that the Board should obtain an opinion from a pulmonologist.  However, the Board notes that VA satisfies its duty to assist in when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  Further, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  As such, the Board declines to request an opinion from a specialist at this time.  If the opinion obtained on remand is insufficient to decide the claim or if the Veteran's representative submits affirmative evidence that the Board's reliance on the opinion is inadequate, the Board will reconsider the need for a specialist's opinion.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a respiratory disorder.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a respiratory disorder as secondary to his service-connected PTSD.  

2.  Return the record, to include a copy of this remand, to the February 2016 VA examiner for an addendum opinion.  If the examiner who drafted the February 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The record and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the record was reviewed.

Thereafter, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's emphysema and COPD are caused OR aggravated by his service-connected PTSD.  The examiner should specifically address the Veteran's claim that his PTSD caused him to smoke, which, in turn, caused him to develop his current respiratory disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should provide a rationale for any opinion offered.  

3.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


